


Exhibit 10.34(ii)

 

[g28663kqi001.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT  1. CONTRACT ID CODE  PAGE OF
PAGES   U 1 2 2. AMENDMENT/MODIFICATION NO. P00001 3. EFFECTIVE DATE 08-Nov-2013
4. REQUISITION/PURCHASE REQ. NO.  J9CBM8862 5. PROJECT NO.(If applicable) 6.
ISSUED BY CODE HDTRA1 7. ADMINISTERED BY (If other than item 6) CODE S0507A
DEFENSE THREAT REDUCTION AGENCY/J4C 8725 JOHN J. KINGMAN ROAD, MSC 6201 FORT
BELVOIR VA 22060-6201  DCMA LATHROP P.O. BOX 232 700 EAST ROTH ROAD, BLDG 330
FRENCH CAMP, CA 95231-0232   8. NAME AND ADDRESS OF CONTRACTOR (No., Street,
County, State and Zip Code) ANACOR PHARMACEUTICALS INC o 9A. AMENDMENT OF
SOLICITATION NO. ERIC EASOM 1060 E MEADOW CIR o 9B. DATED (SEE ITEM 11)  PALO
ALTO CA 94303-4230 x 10A. MOD. OF CONTRACT/ORDER NO. HDTRA1-14-C-0003 CODE  
3AYC5 FACILITY CODE x 10B. DATED (SEE ITEM 13) 16-Oct-2013  11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS     o The above numbered solicitation is
amended as set forth in Item 14. The hour and date specified for receipt of
Offer o is extended, o  is not extended.   Offer must acknowledge receipt of
this amendment prior to the hour and date specified in the solicitation or as
amended by one of the following methods:(a) By completing Items 8 and 15, and
returning          copies of the amendment; (b) By acknowledging receipt of this
amendment on each copy of the offer submitted; or (c) By separate letter or
telegram which includes a reference to the solicitation and amendment numbers.
FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE
RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR OFFER. If by virtue of this amendment you desire to change an offer
already submitted, such change may be made by telegram or letter, provided each
telegram or letter makes reference to the solicitation and this amendment, and
is received prior to the opening hour and date specified. 12. ACCOUNTING AND
APPROPRIATION DATA (If required)   13. THIS ITEM APPLIES ONLY TO MODIFICATIONS
OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM
14.  o A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.  o
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B) x C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: IAW FAR 43.103(a)(3) o D.
OTHER (Specify type of modification and authority)    E.  IMPORTANT:
Contractor             ¨ is not,  ý  is required to sign this document and
return      1      copies to the issuing office. 14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.) Modification Control
Number: simpsonl14146 J9CBM8862A The purpose of this modification is to add DTRA
clause 252.204-9001 Universities Disclosure of Information to section H of the
contract. All other terms and conditions remain unchanged.  Except as provided
herein, all terms and conditions of the document referenced in Item 9A or 10A,
as heretofore changed, remains unchanged and in full force and effect.  15A.
NAME AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF CONTRACTING
OFFICER (Type or print)  Leslie I. Simpson, Contracting Officer, Defense Threat
Reduction Agency Lucy O. Day, VP Finance  15B. CONTRACTOR/OFFEROR  15C. DATE
SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE SIGNED   /s/Lucy O. Day  11/7/13
BY /s/Leslie I. Simpson   (Signature of person authorized to sign)   (Signature
of Contracting Officer) 11/8/13  EXCEPTION TO SF 30 30-105-04 STANDARD FORM 30
(Rev. 10-83) APPROVED BY OIRM 11-84  Prescribed by GSA   FAR (48

 

 

 

HDTRA1-14-C-0003

P00001

Page 2 of 2

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

The following have been added by full text:

H.2 DISCLOSURE OF INFORMATION

The following clause applies only to subcontractors that are considered a
University and are performing fundamental research.

252.204-9001 UNIVERSITIES DISCLOSURE OF INFORMATION  (JUL 2009)

 

(a)  The Contractor shall not release to anyone outside the Contractor’s
organization any unclassified information, regardless of medium (e.g. film,
tape, document) pertaining to any part of this contract or any program related
to this contract, unless the information results from fundamental research, as
defined below:

 

“Fundamental research” as used in this clause, means basic and applied research
in science and engineering, the results of which ordinarily are published and
shared broadly within the scientific community, as distinguished from
proprietary research and from industrial development, design, production, and
product utilization, the results of which ordinarily are restricted for
proprietary or national security reasons.

 

(b)  The Contractor shall confer and consult with DTRA on technical aspects of
its research and submit technical documents intended for publication to the
cognizant DTRA technical representative(s) for review, a minimum of 45 days
prior to publication or other dissemination.  The purpose of the DTRA review
period is to ensure the government ample opportunity to provide comments and
suggestions for the researchers’ consideration.

 

(End of Summary of Changes)

 

--------------------------------------------------------------------------------
